Reese, J.
delivered the opinion of the court.
Judgments at law were obtained against the vendor or purchaser of a tract of land, and his surety , for the price of the land. The vendee and his surety file a bill to enjoin the collection of such price, and to rescind the contract of sale. This was done by the decree of the Chancellor, but the vendee having been let into the possession of the land, the Chancellor, upon taking an account, decreed that the value of the rent should not be enjoined, but so much of the judgment at law should b,e enforced against the vendee and his surety. The surety here objects, that there ought to have been no decree against him.
As between him and the vendor, the objection was groundless; he was not, indeed, surety for the rent, eo nomine, but he was surety for the whole price of the land. 4 So much of that price as was just, under the circumstances, the Chancellor had a right to enforce, not only against the principal, but his surety. Of course the surety has his remedy, if he should pay any thing for his principal.
Let the decree be affirmed.